DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.
This is a final office action in response to Applicant's remarks and amendments filed on 4/29/2022. Claims 1 and 8 are currently amended. Claims 3-7 are canceled. Claims 1-2 and 8-12 are pending review in this action. The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant's amendment to Claim 1. The previous 35 U.S.C 103 rejections are withdrawn in light of Applicant's amendment to Claim 1. New grounds of rejection necessitated by Applicant's amendments are presented below.
 Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 4 recites “Na4Mn1Fe2(PO4)2(P2O7)” which should be changed to “Na4MnFe2(PO4)2(P2O7)” in order for the chemical species to be properly formatted.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 7 recites the limitation “group consisting of a sodium metal, a sodium metal based alloy and a sodium insertion compound”. It is unclear if the group offers two options for selection or three options for selection. It is possible for the limitation to be interpreted as either A) “a group consisting of two options: 1) sodium metal, and 2) a sodium metal based alloy and a sodium insertion compound”, OR B) “a group consisting of three options: 1) a sodium metal,  2) a sodium metal based alloy, and 3) a sodium insertion compound”. If the applicant intends for the limitations to claim the second (B) interpretation, the examiner suggests modifying the limitation to read: “group consisting of a sodium metal, a sodium metal based alloy, and a sodium insertion compound”. The examiner notes that for purposes of examination, the claim limitation is interpreted to be “a group consisting of three options: 1) a sodium metal,  2) a sodium metal based alloy, and 3) a sodium insertion compound”. 
Claim 1, line 17 recites the limitation “wherein the sodium ion and the perchlorate ion forming the crystalline hydrate”. The intended meaning of this limitation is unclear as lines 14-15 of Claim 1 recite “the crystalline hydrate comprises a portion of a sodium ion and/or a perchlorate ion”, which indicates that only one of a sodium ion or a perchlorate ion is required, though both may be present. It would not be clear to the skilled artisan if both or only one of the sodium ion and the perchlorate ion are required to form the crystalline hydrate. The examiner notes that for purposes of examination, the interpretation where there may be one or both of  a sodium ion and a perchlorate ion will be considered when reviewing the art.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Materials Today. Volume 29, 2019, Pages 26-36) in view of Whitacre (US 20090253025A1).
In Regards to Claim 1:
Lee discloses an aqueous secondary battery as a sodium secondary battery comprising a positive electrode which is comprised of Na4Fe3(PO4)2(P2O7) and a negative electrode which is comprised of NaTi2(PO4)3 (sodium insertion compound) (p.2-3, Electrochemical measurements). Lee further discloses an aqueous electrolyte solution comprising water and NaCIO4 which may be prepared to have molality of 17 m (p.2, Material synthesis). Lee further discloses that the aqueous electrolyte solution comprises a crystalline hydrate, and the crystalline hydrate comprises a portion of a sodium ion and/or a perchlorate ion from NaCIO4 that constitutes a coordination with water molecules, and wherein the sodium ion and the perchlorate ion forming the crystalline hydrate is in form of solvent-separated ion pairs, contact ion pairs and aggregated cation-anion pairs (p.3, Col. 2, last paragraph – p.5, Col. 1, first paragraph).
Lee does not explicitly disclose that a mole fraction of the contact ion pairs relative to the aggregated cation-anion pairs is greater than or equal to about 50%. However, the instant application states that the mole fraction of the contact ion pair to the aggregated cation-anion pair is based on a total amount of the metal ions and atomic group ions ionized in the aqueous electrolyte (p.3, lines 3-7). Therefore, since the electrolyte of Lee possesses the same  composition and molality as the electrolyte of Claim 1, then the limitation of Claim 1 requiring a mole fraction of the contact ion pairs relative to the aggregated cation-anion pairs is greater than or equal to about 50%, would be inherently met. The discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I).
Lee is deficient in disclosing a separator.
Whitacre discloses an aqueous secondary battery comprising a positive electrode (3), a negative electrode (9), a separator (7), and an aqueous electrolyte (5) (Figure 2, [0005, 0045]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the aqueous secondary battery of Lee to include a separator, as it is known in the art to be included in conventional aqueous secondary batteries, as taught by Whitacre. By doing so, all of the limitations of Claim 1 have been met.
In Regards to Claim 2 (Dependent Upon Claim 1):
Lee as modified by Whitacre discloses the aqueous secondary battery of Claim 1 as set forth above. Lee further discloses that the aqueous electrolyte solution has ion conductivity of 108 mS/cm (p.6, Col.1). Therefore, all of the limitations of Claim 2 are met.
In Regards to Claim 8 (Dependent Upon Claim 1):
Lee as modified by Whitacre discloses the aqueous secondary battery of Claim 1 as set forth above. Lee further discloses that when the aqueous secondary battery is charged, a passivation film comprising the sodium ion is formed on the surface of the negative electrode (p.8, Discussion). Therefore, all of the limitations of Claim 8 are met. 
In Regards to Claim 9 (Dependent Upon Claim 8):
Lee as modified by Whitacre discloses the aqueous secondary battery of Claim 8 as set forth above. Lee further discloses that the passivation film was found to have a thickness of between 5 nm to about 10 nm (p.7, Col. 1). Therefore, all of the limitations of Claim 9 have been met.
In Regards to Claim 10 (Dependent Upon Claim 8):
Lee as modified by Whitacre discloses the aqueous secondary battery of Claim 8 as set forth above. Lee further discloses that the passivation film comprises NaOH and Na2CO3 (p.9, Conclusion). Therefore, all of the limitations of Claim 10 are met.
In Regards to Claim 11 (Dependent Upon Claim 1):
Lee as modified by Whitacre discloses the aqueous secondary battery of Claim 1 as set forth above. Lee further discloses an electrochemical stability window of the aqueous secondary battery obtained through cyclic voltammetry is 2.7 V (p.5, Col.1, paragraph 2). Therefore, all of the limitations of Claim 11 are met.
In Regards to Claim 12 (Dependent Upon Claim 1):
Lee as modified by Whitacre discloses the aqueous secondary battery of Claim 1 as set forth above. Lee further discloses that the width of an electrochemical stability window of the aqueous electrolyte solution obtained through cyclic voltammetry is ~1.7 V to ~4.4 V (p.5, Col.1, paragraph 2). Therefore, all of the limitations of Claim 12 are met.
Response to Arguments
Applicant’s arguments filed 4/29/2022, with respect to the rejections of Claims 1-12 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made over Lee et al. (Materials Today. Volume 29, 2019, Pages 26-36) in view of Whitacre (US 20090253025A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./            Examiner, Art Unit 1724                                                                                                                                                                                            
/BRIAN R OHARA/            Examiner, Art Unit 1724